Citation Nr: 0414781	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  97-27 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bronchial asthma 
with chronic obstructive pulmonary disease (COPD) on a direct 
basis and as secondary to tobacco use during service.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating) due to service-
connected disability prior to September 1999.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The veteran had active service from October 1963 to February 
1964 and from June 1965 to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1997 RO rating decision which, in 
pertinent part, denied service connection for bronchial 
asthma, perennial, with chronic obstructive pulmonary disease 
(COPD), and granted service connection for post-traumatic 
stress disorder (PTSD) and assigned a 30 percent rating 
effective from November 22, 1995.  In July 1997 the veteran 
testified at a personal hearing at the RO.  In February 1999 
the Board remanded the case to the RO for additional 
development.  In July 1999 the veteran provided additional 
testimony at a personal hearing conducted at the RO.

In a July 2000 decision, the Board granted a total schedular 
rating of 100 percent for the veteran's PTSD, effective from 
September 1999, but determined that prior to September 1999, 
the criteria for an evaluation in excess of 30 percent for 
PTSD had not been met.  In addition, the Board denied the 
veteran's claims of entitlement to service connection for 
bronchial asthma with COPD and entitlement to a total rating 
based on individual unemployability (TDIU rating).

The veteran appealed the case to the United States Court of 
Appeals for Veterans Claims (Court).  In March 2001, each 
party filed a Motion for Remand.  In May 2001 and January 
2002 Orders, the Court granted the Appellee's Motion for 
Remand and vacated the portions of the Board's July 2000 
decision that denied the claims of entitlement to service 
connection for bronchial asthma with COPD, entitlement to an 
initial evaluation in excess of 30 percent for PTSD prior to 
September 1999, and entitlement to a TDIU rating.  

In a June 2002 decision, the Board denied the veteran's claim 
of entitlement to an initial rating in excess of 30 percent 
for PTSD prior to September 1999.  The Board also undertook 
additional development on the issues of entitlement to 
service connection for bronchial asthma with COPD and 
entitlement to a total rating based on individual 
unemployability prior to September 1999.  


In July 2003 the Board issued a remand pertaining to the 
claims for service connection for bronchial asthma with COPD 
and entitlement to a TDIU rating prior to September 1999.  
The case was remanded for the RO to notify the veteran of the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) and complete any related development, and to issue a 
supplemental statement of the case.

The Board notes that during the course of his appeal the 
veteran was represented by an attorney who is no longer 
authorized to represent claimants before VA.  The veteran was 
so advised by the Board in letter sent February 2002, and he 
was given the opportunity to obtain other representation.  In 
April 2002 the veteran advised that he would represent 
himself.

The Board also notes that the RO denied service connection 
for nicotine dependence in a January 1998 rating decision, of 
which the veteran was informed in that same month.  In a 
letter dated later in January 1998, the veteran's then-
attorney conceded that the nicotine dependence claim was not 
well grounded, and indicated that he would be submitting 
additional evidence to make the claim well grounded.  
Although the attorney apparently raised the matter of 
nicotine dependence at the July 1999 hearing officer hearing, 
he did not submit the evidence to which he referred in his 
January 1998 letter.  Notably, the veteran did not appeal the 
January 1998 denial of service connection for nicotine 
dependence.  In June 2003, the Board received a statement 
from James R. Moneypenny, Ph.D., concerning nicotine 
dependence.  As the denial of service connection for nicotine 
dependence was not appealed to the Board, this matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Chronic bronchial asthma and COPD were not shown during 
the veteran's active service and are not shown to be related 
to inservice exposure to pesticides or inservice exposure to 
Agent Orange.

2.  The veteran's tobacco use in service alone did not result 
in his bronchial asthma with COPD.


3.  The veteran's PTSD is his sole service-connected 
disability.

4.  Prior to September 1999, there is no evidence showing 
that the veteran's PTSD was of such severity as to preclude 
him from securing or following a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The veteran's bronchial asthma with COPD was not incurred 
in or aggravated by active military service, including 
claimed exposure to pesticide or Agent Orange, and it is not 
secondary to tobacco use in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5107, (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2003).

2.  The criteria for a TDIU rating prior to September 1999 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records show that in July 1965 the veteran 
was treated for bronchitis.  In August 1965 he was seen for 
expiratory and inspiratory wheezing.  The impression was 
chronic bronchitis, but there was a notation of "no 
asthma".  In October 1965 he was treated for viral 
pneumonia.  In January 1966 he was treated for bronchitis.  
In December 1966 he was treated for bronchitis, viral.  In 
January 1967 he was treated for bronchitis.  On his 
enlistment examinations in September 1963 and May 1965 and 
his separation examinations in February 1964 and April 1968, 
the veteran's lungs and chest were clinically evaluated as 
normal.  On Reports of Medical History prepared by the 
veteran in conjunction with his enlistment and separation 
examinations, he responded "no" to the question of whether 
he had or ever had asthma or shortnes of breath.

On VA examination in March 1969 the veteran's lungs were 
found to be within normal limits.  No problems of the 
respiratory system were identified.

In a March 1993 note from Dr. Newman at the National Jewish 
Center for Immunology and Respiratory Medicine it was noted 
that the veteran needed to be medically restricted from dust 
and fume exposure.

The report of the September 1996 VA examination shows that 
the veteran was diagnosed with bronchial asthma, perennial, 
with COPD.

Received from the veteran in November 1995 was a worksheet he 
completed titled "Assessment of Post-traumatic Stress 
Symptoms".  His responses were assigned a score of 40, which 
was at the top of the "fairly severe" category and only one 
point away from the "moderate" category.

VA medical records from June to August 1996 indicate that the 
veteran was seen complaining of disturbed sleep, flashbacks, 
intrusive thoughts of seeing dead bodies of his buddies in 
Vietnam, anxiousness, irritability, inability to control 
anger, and depression.  He reported difficulties with people 
at work including fighting and difficulties in his 
relationships with his wife of 27 years and his son.  It was 
noted that veteran had a strong startle response to gunfire, 
firecrackers, and other unexpected loud noises as they remind 
him of Vietnam.  Diagnoses included anxiety and depression 
with anger.  In July 1996 he reported he was medically 
retired from the railroad and he claimed that with his lung 
problems he was no longer able to work or be as physically 
active as before.  

VA medical records from August 1996 to March 1997 show that 
the veteran was casually but neatly dressed and groomed.  He 
was pleasant, but appeared serious, mildly anxious, and sad.  
The veteran reported that his wife had open-heart surgery and 
that he cared for her and handled the finances, both of which 
caused increased stress.  He also stated that he had health 
problems that limited his physical activities.  The veteran 
reported lack of interest in previous enjoyable activities, 
such as deer hunting.  It was noted that temper control 
remained a problem.  The assessment was depression.


On VA examination in September 1996 the veteran reported he 
had problems controlling his anger.  He reported having 
nightmares, intrusive thoughts about the war, being jumpy and 
startling easily, and being agitated in crowds.  He reported 
he had been married 27 years, but he and his wife were on 
"nerve pills" and fought. He reported he had not worked 
since August 1995, and prior to that he was a boilermaker on 
a railroad.  He reported he received a medical disability, 
secondary to COPD and asthma.  He spent the mornings 
babysitting his grandson and in the afternoon he cleaned the 
house.  He went fishing occasionally.  He claimed he did not 
have very many friends, and did visit with his mother-in-law 
and brother-in-law.  On mental status examination it was 
noted that the veteran was casually groomed and conversed 
readily with the examiner.  He did not display any over 
anxiety or dysphoria during the examination.  His eye contact 
was good and his behavior and speech were within normal 
limits.  His mood was somewhat serious and his affect was 
appropriate to content.  His thought processes and 
associations were logical and tight and there were no 
loosening of associations or confusion.  No gross impairment 
of memory was observed and the veteran was oriented times 
three.  There were no hallucinations or delusions.  His 
insight and judgment were adequate.  He denied suicidal 
ideation, but said there were times he wished he were dead.  
The diagnosis was PTSD and a Global Assessment of Functioning 
(GAF) of 60 was assigned.

On VA respiratory examination in September 1996 the veteran 
reported he was diagnosed with lung problems starting around 
1976 and was told around 1990 that he had COPD.  He quit 
smoking in 1984, and reported he started smoking at 14 years 
of age.  He had smoked about two packs of cigarettes per day.  
He claimed he was exposed to Agent Orange during his tour in 
Vietnam from 1967 to 1968.  He indicated he did not have lung 
disease while in Vietnam.  The diagnoses were bronchial 
asthma, perennial, and COPD.  

VA treatment records showed that in October 1996 the veteran 
was seen for an individual psychology session.  He was mild 
anxious and still had problems with controlling his temper.  
In November 1996 he appeared sad, and confirmed he was 
feeling down due to a number of reasons including health 
problems which limited his physical activities and things he 
used to enjoy doing.  He was taking care of his wife while 
she recovered from heart surgery.  

In November 1996 the veteran testified at a hearing at the 
RO.  He testified that because of the presence of insects in 
Vietnam and Thailand, he sprayed himself and his area with a 
substance that came in a green can.  He claimed that the 
substance burned his chest and when he inhaled it, his chest 
would get raw, he produced phlegm, and his breathing would 
shut down.  He claimed that the substance induced asthma 
attacks.  He testified that when he returned home from 
service he had problems with his breathing.  He claimed that 
during service he received treatment for his sinuses, which 
dried him up and was bad for his lungs.  He testified that 
after service, in 1976, he went to a private doctor for his 
severe breathing problems.  He claimed the doctor told him 
his breathing difficulty was associated with his service in 
Vietnam, and that the doctor had mentioned Agent Orange.  He 
testified that the doctor told him he needed to stop working 
for the railroad due to his severe breathing difficulties.  
The veteran indicated that a pulmonary specialist, Dr. Frank 
Wilson, diagnosed his COPD and asthma in 1976, and that Dr. 
Wilson was still his treating physician.  He testified he was 
given 100 percent disability from the Railroad Retirement 
Board based on his lung disease.  He testified he took 
multiple medications for his COPD and asthma.  He took 
medication for his PTSD and claimed it had saved his marriage 
to his wife.  He claimed he was disrespectful and had a bad 
attitude.

Received from the veteran in January 1997 was his claim for a 
TDIU rating.  He reported that his COPD, asthma, and "PSS" 
prevented him from securing or following any substantially 
gainful occupation.  He reported he last worked full time in 
August 1995 as a boilermaker, and that during his 21 years of 
working for Union Pacific RR, he frequently was out of work 
due to illness.

In a November 1996 letter to the veteran, the Social Security 
Administration established a period of disability for the 
veteran beginning August 28, 1995 based on his application 
filed with the Railroad Retirement Board for a disability 
annuity.  

A March 1997 toxicology report from the Department of the 
Army responded to the veteran's request for information about 
the contents of aerosol spray cans used in Vietnam between 
1965 and 1968.  Inquiries made to the Armed Forces Pest 
Management Board and the Defense Supply Center to ascertain 
the types of pesticides used during the time of the veteran's 
service resulted in excerpts from the Military Entomology 
Operational Handbooks for 1965 and 1971 which provide a 
listing of pesticide materials approved for use by DOD 
personnel at that time.  In the 1965 handbook only one 
approved substance was available in a 6-ounce pressurized 
dispenser can.  That material was the insect repellent known 
as DEET (75% Diethyltoluamide) which was widely distributed 
during operations in Southeast Asia.  The 1971 handbook 
listed three available aerosols, including Pyrethrum (0.6% 
aerosol), DDT- Pyrethrum (12 oz. Can), and DEET.  The 
notation with the DDT-Pyrethrum aerosol directed its use for 
disinsection of aircraft in compliance with Public-Health 
Quarantine.  It was also noted that the identity of the 
substance used by the veteran could not be determined, as 
records from the prior to 1969 had not been maintained.

In a July 1997 statement from his private physician, F. 
Wilson, M.D., it is noted that the veteran had severe asthma 
for which he had been receiving treatment for a number of 
years.  Dr. Wilson related that the veteran's history is that 
his initial asthma symptoms of wheezing and dyspnea occurred 
when he was a soldier in the United States Army in Southeast 
Asia.  The veteran reported he used an aerosol product that 
was issued to the troops to prevent insect bites.  The 
identity of the product in question was never clear.  The 
veteran initially described using DDT, but described it as an 
insect repellent.  Dr. Wilson thought that the product to 
which the veteran was exposed was DEET.  Subsequent 
conversations revealed that the veteran was not sure whether 
the product was an insecticide or an insect repellent and did 
not really know for sure what its identity was.  The veteran 
was sure that it was a product that either by acting as an 
insecticide or repellent was supposed to prevent insect bites 
and that it was issued through the supply system, and that it 
was in an aerosol can.  He described his initial symptoms as 
being transient wheezing and dyspnea that would occur after 
exposure.  These subsequently worsened.  Dr. Wilson opined 
that these symptoms were completely consistent with symptoms 
expected to occur after exposure to a pyrethrum aerosol by a 
sensitive person.


In July 1997 the veteran testified at a personal hearing at 
the RO.  He testified he had no tolerance for anything.  He 
was last employed at Union Pacific Railroad in North Little 
Rock in August 1995 and had not worked since then.  He 
claimed his PTSD affected his ability to work for Union 
Pacific Railroad.  He reported having screaming and hollering 
episodes at work.  He had "blown up" and walked away from 
the job.  He testified he did not sleep well and had 
flashbacks and nightmares of Vietnam.  He reported having 
panic attacks and did not like crowds.  He did not have a 
circle of friends and did not go to church because of his 
lung condition.  He reported problems concentrating.  He 
testified his medicine helped with his PTSD symptoms.  At 
home he watched television and did very limited chores around 
the house.  With regard to his smoking history, the veteran 
testified that he smoked about a quarter of a package of 
cigarettes prior to his entrance into active service.  He 
reported that once in service, his smoking habits changed.  
He testified that his smoking increased when he went to 
Okinawa to the extent that he would buy two cartons of 
cigarettes a month.  Also, he noted that when he went to 
Vietnam, cigarettes were furnished in the C-rations.  In 
addition, the veteran noted that his tobacco use increased 
during his time in Thailand because of the stress related to 
his duty assignment in a top-secret mission.  Ultimately, he 
reported that he was smoking between a pack and a pack and a 
half of cigarettes in a day.  He quit smoking in 1984.  He 
testified his current respiratory condition was related to 
his exposure to pesticide used during his tour of duty in 
Thailand.  He described a 12- ounce spray can in "olive drab 
color" with yellow writing that was used to reduce the insect 
population.  He testified that he later discovered that the 
contents of this can were DDT, a pesticide.  He reported that 
during the course of his service in Thailand, he used this 
substance extensively, and often inhaled its contents.  He 
testified that as a consequence, he experienced changes in 
his breathing capacity and was unable to jog.  He testified 
that after service he had shortness of breath.  He further 
described his respiratory problems since service, and 
reported he had shortness of breath and asthma attacks 
everyday.  He testified that with his PTSD and his asthma 
there was no way he could work.  

Reports of treatment provided at National Jewish Hospital in 
May 1995 are to the effect that the veteran's asthmatic 
condition was work related, that is, associated with his 
civilian job as a boilermaker for the railroad.


An August 1995 treatment record reported that the veteran 
worked in a boiler room and that his work environment 
definitely continued to keep his pulmonary and allergy 
problems flared up, requiring him to take multiple 
medications which had side effects.  

In an August 1995, Dr. Newman opined that based on the job 
description of a boilermaker, the veteran should be medically 
disqualified from that position in the future.  

In an October 1995 letter Dr. Caplinger reported the veteran 
continued with his allergy injections for the past twelve 
months and was seen in December 1994 for an acute asthma 
episode and in April 1995 for early sinusitis and bronchitis.

In a May 1996 report from the National Jewish Center for 
Immunology and Respiratory Medicine, it was noted that the 
veteran was seen for follow-up for his work-related asthma 
condition.  The impressions included severe reactive airway 
disease and depression.  

In a May 1996 report, Billy Evans, M.D. reported that the 
veteran had severe asthma and COPD.  He retired from the 
railroad one year prior due to his asthma, and had been told 
by his pulmonologist that he could not longer perform this 
kind of work.

In a June 1996 letter Dr. Wilson reported that the veteran 
continued to suffer from asthma and COPD, continued to be 
disabled, and was expected to be disabled for life.

In a September 1997 toxicology consult from Dr. Mark Schiefer 
it was noted that the veteran reported a past exposure to 
asbestos.  Radiography was consistent with asbestos-related 
pneumoconiosis.  Dr. Schiefer opined that the veteran's 
condition was multifactorial and probably asbestos related, 
and that the veteran's occupational exposure history, 
latency, and chest x-ray findings satisfied the criteria for 
probable asbestosis.  Dr. Schiefer opined that the veteran's 
history of cigarette smoking was an important contributing 
factor to pulmonary disease and that smoking leads to a 
faster progression of asbestosis and synergistically 
increases the risk of lung cancer.  It was also noted that 
chronic cigarette smoking was the major etiological factor in 
the development of chronic obstructive pulmonary disease, 
such as chronic bronchitis and/or emphysema.

In addition, an undated report of the National Jewish 
Hospital Center shows that the veteran was given sick leave 
indefinitely to see if avoidance of the workplace would 
affect his pulmonary condition.  In January 1987 the veteran 
reported he could tell no change in his condition since 
starting Theo-Dur and having a temporary leave from work.  
Dr. Robinson diagnosed COPD and suggested a possible 
relationship to exposure while in the military or at work.  
Part of the report details clinical evaluations by the 
veteran's pulmonologist, Dr. Frank Wilson, from December 1986 
to April 1987 show that the veteran began smoking at age 15 
and smoked up to two packs a day until approximately 1984 
when he quit because of respiratory problems.  The veteran 
reported that he had a chronic cough and exertional dyspnea 
that began around 1976.  He reported white-ish sputum that 
increased with exertion or exercise.  He reported exertional 
wheezes and dyspnea without fever, as well as increased 
dyspnea with odors.  A diagnosis of chronic bronchitis was 
noted. 

In February 1999 the Board remanded this matter to the RO in 
order to obtain copies of records from the Social Security 
Administration pertaining to the veteran's period of 
disability.

In March 1999, the veteran submitted a Statement in Support 
of Claim (VA Form 21-4138) in which he indicated he had never 
received nor applied for Social Security benefit, but 
received railroad retirement instead.  He submitted several 
documents supporting the disability determinations made in 
conjunction with his railroad retirement.  In an October 1995 
Application for Determination of Employee Disability, the 
veteran reported that the medical conditions causing him to 
file were chronic asthma, chronic obstructive pulmonary 
disease, and lower back strain.  In an November 1995 
Disability Decision Sheet it was noted that the veteran's 
diagnoses, in order of severity, were asthma, allergies, 
bulging disc at C6-7, and depression.  In the basis for the 
decision it was noted that the veteran had a history of 
asthma and allergies exacerbated by exposure to fumes and 
dust.  It was noted that his treating pulmonologist had 
recommended disqualification from his railroad job as a 
boilermaker due to exposure to dust and fumes.  He was found 
to be occupationally disabled.  

Also submitted by the veteran were several private medical 
records.  In an August 1995 treatment record it was noted 
that the veteran had depression and work-related pulmonary 
and allergy problems.  In a May 1996 treatment report it was 
noted that the veteran was seen for follow-up for his work-
related asthma condition.  The veteran reported he was in the 
middle of a divorce and that his family's opinion of him was 
lowered now that he was out of work.  He said that things 
were "pretty dark" in terms of family life, but he denied 
any suicidal or homicidal ideation.  In an August 1996 report 
it was noted that the veteran had severe asthma and COPD and 
was retired as a boilerman due to asthma.  In a June 1996 
report from Frank J. Wilson, M.D., it was noted that the 
veteran continued to suffer from asthma and COPD, continued 
to be disabled, and was expected to be disabled for life.  In 
a June 1996 letter, Dr. Wilson indicated that the veteran had 
severe asthma which was only under control with a strict 
medicine regimen.  In an undated letter, Dr. Stephen Snyder 
opined that based on the job description of a boilermaker, 
the veteran should be medically disqualified from that 
position.

In an August 1997 Patient Data Protocol completed by the 
veteran he indicated he had smoked for 30 years and stopped 
smoking in 1984.

In an April 1999 VA treatment record it was noted that the 
veteran reported he had a chronic lung condition since he was 
20 years old.  The impression was COPD and asthma, early 
onset, at age 20, with variability of symptoms.

Received in May 1999 from the veteran's then attorney was an 
excerpt from the Merck Manual which showed that DDT caused 
slightly toxic effects to highly toxic effects, vomiting, 
paresthesias, malaise, coarse tremors, convulsions, pulmonary 
edema, ventricular fibrillation, and respiratory failure.  

VA medical records from June 1998 to May 1999 show that the 
veteran complained of memory problems.  The diagnosis was 
depression/PTSD.  His medication included Prozac.

In July 1999 the veteran testified at a hearing at the RO  
that if he went to work for the railroad again, and did not 
have the pulmonary or musculoskeletal disabilities, he could 
not be a successful employee.  He claimed that when he was 
working he had troubles, including he did not want to work 
with anybody, he would eat his lunch alone, and he would not 
talk to the person he worked with.  He claimed this had 
gotten worse and that if somebody gave him negative input he 
would get depressed and then defensive, which would lead to a 
fight.  He could not concentrate.  He testified he did a type 
of vocational rehabilitation while he worked for the railroad 
and they determined he could be a fishing or hunting guide.  
He claimed, however, that he had no control over whether he 
would be able to work and that no one would want to be around 
him if he was having flashbacks or was mad.  He testified he 
was exposed to pesticide in Thailand when the U.S. government 
sprayed DDT to deal with insects.  He claimed it was an olive 
drab aerosol can and that on the can he read "DDT 
Pyrethrum".  He testified that he used the can to spray 
himself, his room, and the bugs and that there was no way to 
not inhale the spray.  He claimed he inhaled the spray fairly 
often and that he now knew that at that time he had asthma 
attacks.  He testified that the pesticide would irritate his 
bronchial tubes and he would have an asthma attack and his 
breathing would be restricted.  He claimed that the next 
morning or when he got outside, he was able to recover.  He 
testified that before he went to Thailand he could run all 
day long, but that after he left Thailand he could not jog 
because he would get out of breath.  He testified he was 
given a cough medicine in service for his cough and the 
medicine cleared his airways.  He claimed that the pesticide 
caused him to have a raw throat and to discharge phlegm.  

In July 1999 the veteran further testified that after 
Thailand he went to Vietnam and that he had further exposure 
to DDT and other chemicals that were sprayed.  He claimed 
that his respiratory difficulties continued while he was in 
Vietnam, and that he had a lot of sinus drainage for which he 
was given medicine.  He testified he started smoking when he 
was 14 years old, approximately a quarter of a pack per day.  
He claimed he smoked socially and could have stopped prior to 
service.  He indicated that when he went into service, 
however, his smoking habits changed significantly and he 
started to smoke heavily.  He smoked two cartons a month 
while in Okinawa, and when he went to Vietnam he received 
cigarettes in his C-rations.  He claimed his tobacco use 
increased during his time in Thailand because of the stress 
related to his duty assignment in a top-secret mission.  He 
testified that when he was discharged from service he was 
smoking between a pack and a half and two packs per day.  He 
testified that after service he went to several doctors, but 
they did not look at his lungs.  Early in the 1970s he went 
to see his first pulmonary specialist, Dr. Frank Wilson.  He 
testified that he had pulmonary difficulties since his 
service, and that when he went to work for the railroad after 
service he was exposed to dust and asbestos fibers as a 
boilermaker.  The veteran reported that one of his doctors, 
Dr. Newman, had told him that his pulmonary difficulties 
started when he was 20 to 21 years old (which was the time 
when the veteran was in Thailand in service) and that the 
veteran's work at the railroad aggravated his pulmonary 
problems.  He testified he saw an allergy doctor, Dr. Purcell 
Smith, prior to service because he was having sore throats 
and breathing and sinus problems and that Dr. Smith 
prescribed medicine.  

In an August 1999 letter from Sheldon L. Wagner, M.D., 
Professor of Clinical Toxicology at Oregon State University, 
it was noted that an enclosed article reviewed pyrethrum 
insecticide, which was responsible for asthma as well as 
hives.  It was also noted that people who are allergic to 
pyrethrum may also cross-react with other plants such as 
ragweed.  

By July 2000 decision the Board denied service connection for 
bronchial asthma with COPD, denied a rating in excess of 30 
percent for PTSD prior to September 1999, granted a 100 
percent rating for PTSD effective from September 1999, and 
denied a TDIU rating.

In March 2001 the veteran (appellant) filed with the Court a 
Motion to Stay Proceedings and for Remand under the VCAA of 
2000.  In March 2002 VA (appellee) filed a Motion for Remand 
and to Stay Proceedings.  By orders dated in May 2001 and 
January 2002 the Court granted the appellee's Motion for 
Remand and vacated the portions of the Board's July 2000 
decision that denied the claims of entitlement to service 
connection for bronchial asthma with COPD, entitlement to an 
initial evaluation in excess of 30 percent for PTSD prior to 
September 1999, and entitlement to a TDIU rating.  

In June 2002 the Board issued a decision denying a rating in 
excess of 30 percent for PTSD prior to September 1999.  The 
Board undertook additional development on the issues of 
entitlement to service connection for bronchial asthma with 
COPD and entitlement to a TDIU rating.

Received from Southwest Medical Treatment Center were 
treatment records for the veteran dated from June 1999 to 
June 2002 showing treatment for pneumonia and bronchitis and 
other unrelated medical problems.  

Received in October 2002 by the RO was the veteran's actual 
treatment record from the Little Rock VA Medical Center.  
Included in the file were treatment records for the veteran 
dating from 1996 to 2002, most of which had been previously 
copied and associated with the claims file.  These records 
show treatment for the veteran's pulmonary condition and his 
PTSD and other unrelated conditions.

On VA respiratory examination in October 2002 the veteran 
reported that he started smoking cigarettes at age 17, but 
only smoked a few cigarettes a day.  He claimed that when he 
went into service, he increased his smoking to one pack per 
day.  He smoked up until 1984.  On examination the diagnoses 
were COPD and asbestos related lung disease - not found.  The 
VA examiner opined that the veteran clinically had both 
bronchitis and emphysema as components of his COPD and that 
this was not related to "DTT exposure", but was related to 
cigarette smoking.  The examiner indicated that it was not 
feasible to tell how much damage was done to his lungs while 
smoking in the military.  The veteran started smoking at age 
17, two years before he entered the military, and he smoked 
until 1984.  The VA examiner noted that one could be certain 
that cigarette smoke was responsible for the veteran's COPD, 
but it was not medically feasible to compartmentalize what 
fraction of his lung disease was due to the two or so years 
he smoked in the military in comparison to all of the other 
years that he smoked.  The examiner further opined that it 
was very unlikely that the veteran had any type of 
significant asbestos exposure in the military, but that it 
was quite likely that the veteran did have asbestos exposure 
after he left the military and worked as a boilermaker from 
1978 to 1995.  The examiner noted that the veteran was likely 
exposed to Agent Orange in Vietnam, but opined that it was 
highly unlikely that Agent Orange was responsible for the 
veteran's COPD.

In a June 2003 letter James R. Moneypenny, Ph.D., reported he 
had reviewed the veteran's testimony taken at the RO hearing 
in July 1999 and opined that the military played a causal 
role in the veteran having become nicotine dependent during 
his service.  The basis for this opinion was the veteran's 
testimony regarding the extent of his smoking, namely that he 
began smoking heavily during his time in service and that by 
the end of service he was habitually smoking one and a half 
to two packs a day.  James R. Moneypenny, Ph.D noted that as 
to the causal role of the military in the development of the 
veteran's dependency on nicotine, a combination of the 
intense stressors he was under, together with the policy of 
the military to routinely provide and encourage the use of 
cigarettes, led to the veteran's addiction.

In a June 2003 letter J. Neal Beaton, M.D. indicated a belief 
that the veteran was hooked on nicotine for a period of time 
and that this "certainly could have" started from 
cigarettes furnished to him in service.  Dr. Beaton opined 
that the veteran's smoking had greatly contributed to his 
chronic obstructive lung disease and that the veteran's 
disability was in the 60 to 80 percent range.

In July 2003 the Board remanded the issues of service 
connection for bronchial asthma with COPD and entitlement to 
a TDIU rating prior to September 1999 to the RO for 
appropriate action.

Treatment records from the Little Rock VA Medical Center 
dated from August 2002 to October 2003 showed that the 
veteran received treatment for his pulmonary problems.  

In a July 2003 letter, the RO notified the veteran of the 
provisions of the Veterans Claims Assistance Act of 2000.


In a December 2003 Report of Contact it was noted that the 
veteran called the RO and indicated he was unable to obtain 
any additional records and wanted VA to review his claim 
based on the evidence of record.

II.  Analysis

1.  Service Connection for Bronchial Asthma with COPD

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The veteran has alternatively contended that his current 
respiratory condition is related to his exposure to pesticide 
used during his tour of duty in Thailand, to a nicotine 
dependence that he developed in service as a result of 
smoking heavily and being given cigarettes in his C-rations 
in Vietnam, and to his exposure to Agent Orange in Vietnam.  

With regard to the arguments concerning nicotine dependence, 
the Board notes that the RO denied service connection for 
nicotine dependence, on the basis that the claim was not well 
grounded, in a January 1998 rating decision of which the 
veteran was informed during the same month.  The veteran did 
not appeal the January 1998 denial of service connection for 
nicotine dependence.  As it appears that the veteran may 
again be raising a claim for service connection for nicotine 
dependence, the Board has referred that matter to the RO for 
appropriate action.  As the denial of service connection for 
nicotine dependence is final, see 38 U.S.C.A. § 7105(c) and 
38 C.F.R. § 3.104, the Board will not address the arguments 
concerning nicotine dependence.  

Service medical records show that the veteran was treated for 
bronchitis on several occasions during the second period of 
service, however, on his separation from service his lungs 
were evaluated as clinically normal and he responded "no" 
to the question of whether he ever had asthma or shortness of 
breath.  A subsequent VA examination in 1969 showed the 
veteran's lungs were within normal limits.  No respiratory 
problems were noted.  The next evidence of record is a 1993 
medical note which shows the veteran needed to be medically 
restricted from dust and fume exposure.  Subsequent treatment 
records show extensive treatment for bronchial asthma and 
COPD, but there is no competent medical evidence specifically 
linking the veteran's pulmonary problems to service.

With regard to the veteran's claim that his current pulmonary 
condition is related to exposure to a pesticide in Thailand, 
the Board notes that there is no evidence showing that the 
veteran was exposed to a pesticide in service.  In a July 
1997 statement Dr. Wilson opined that the veteran's 
description of initial symptoms of transient wheezing and 
dyspnea that would occur after exposure to pesticide in 
service were completely consistent with symptoms that would 
be expected to occur after exposure to a pyrethrum aerosol by 
a sensitive person.  And although excerpts from a medical 
text suggest some relationship between the development of 
asthma to the inhalation exposure to pyrethrum, there is no 
evidence to verify the veteran's exposure to that substance.  

A March 1997 toxicology report from the Department of the 
Army in reference to the contents of aerosol spray cans used 
in Vietnam between 1965 and 1968 is to the effect that it 
could not determine which if any of the described substances 
were actually distributed to the veteran's area of operation 
during his active service.  However, it was noted that 
inquiries made to the Defense Supply Center to ascertain the 
types of pesticides used during the time of the veteran's 
service resulted in information from a 1965 handbook of the 
Department of Defense, showing that only one approved 
substance was available in a 6-ounce pressurized dispenser 
can.  That material was the insect repellent known as DEET 
(75% Diethyltoluamide) which was widely distributed during 
operations in Southeast Asia.  The 1971 handbook listed three 
available aerosols, including Pyrethrum (0.6% aerosol), DDT- 
Pyrethrum (12 oz. Can), and DEET.  The notation with the DDT-
Pyrethrum aerosol directed its use for disinsection of 
aircraft in compliance with Public-Health Quarantine.  
However, it was noted that the identity of the substance used 
by the veteran could not be determined, as point distribution 
records older than 10 years were not maintained.  
Furthermore, the veteran has not presented evidence to show 
that the substance DEET, or Diethyltoluamide, has been shown 
to cause respiratory reactions.  Information received from 
the Defense Department has identified this product as the 
only approved substance in 1965.

Moreover, of record are several medical private medical 
reports of treatment that link the veteran's COPD and 
asthmatic condition to the environmental conditions 
surrounding his civilian job as a boilermaker for the 
railroad.  Indeed, the veteran's was medically retired from 
his job as a boilermaker due to the impact of the dust and 
fumes on his pulmonary condition.  In short, there is no 
credible evidence showing that the veteran was exposed to a 
pesticide in service that caused his current pulmonary 
condition.

With regard to the veteran's claim that his current pulmonary 
condition is related to tobacco use during service, the Board 
notes that for claims filed prior to June 9, 1998, direct 
service connection may be granted for a disease that results 
from tobacco use in the line of duty during active military 
service.  See VAOPGCPREC 2-93 (O.G.C. Prec. 2-97).  Secondary 
service connection for a disorder claimed attributable to 
tobacco use subsequent to military service can be established 
on the basis that such tobacco use resulted from nicotine 
dependence arising in service. VAOPGCPREC 19-97; see 38 
C.F.R. § 3.310(a) (a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury).  In this case, however, service 
connection was denied for nicotine dependence in a January 
1998 rating decision that was not appealed.

Service medical records do not show any chronic lung disease 
during service.  He was treated for bronchitis on several 
occasions, but no respiratory problems were noted on his 
separation examination or on a subsequent VA examination, 
conducted four years after his separation from service.  The 
veteran has provided testimony concerning his smoking 
history.  He testified that he smoked about a quarter of a 
package of cigarettes prior to his entrance into active 
service; however, once in service, his smoking habits 
changed, and his smoking increased when he went to Okinawa 
and he would buy two cartons of cigarettes a month.  Also, he 
testified that when he went to Vietnam, cigarettes were 
furnished in the C rations.  He claimed his tobacco use 
increased during his time in Thailand because of the stress 
related to his duty assignment in a top-secret mission.  
Ultimately, he reported that he was smoking between a pack 
and a pack and a half of cigarettes in a day.  This evidence 
is competent to the extent that the veteran has articulated 
information concerning what he did during service and what he 
experienced, but not with respect to matters involving a 
determination of medical causation or diagnosis.  See Falzone 
v. Brown, 8 Vet. App. 398 (1995).  

With respect to the nexus requirement, the Board notes that 
the veteran has reported he began smoking at age 14 or 15 and 
smoked up to two packs a day until approximately 1984 when he 
quit because of respiratory problems.  In one medical report, 
the veteran reported that he had a chronic cough and 
exertional dyspnea that began around 1976.  The record 
contains a medical opinion in the report of the September 
1996 VA examination that is to the effect that the veteran's 
lung disease is related to the veteran's cigarette smoking.  
Although the veteran's contentions and the clinical record 
contain some reference to asbestos exposure following his 
service, there is no medical opinion associating the 
currently diagnosed lung disease with anything other than 
smoking.  However, there is no competent medical evidence of 
record linking the veteran's the veteran's bronchial asthma 
with COPD and his smoking during his active service alone, as 
opposed to his entire history of smoking both during his 
military service and before and after this service.  In the 
absence of a nexus between current disability and smoking 
during active service alone, the evidence does not support 
the veteran's claim for service connection for bronchial 
asthma with COPD due to smoking.

With regard to the claim for secondary service connection for 
bronchial asthma with COPD, as secondary to nicotine 
dependence, the Board notes that service connection for 
nicotine dependence was denied in a January 1998 rating 
decision that was not appealed and is now final.  See 
38 U.S.C.A. § 7105(c) and 38 C.F.R. § 3.104.  Non-service 
connected nicotine dependence would not form a basis for a 
grant of service connection on a secondary basis.  

With regard to the argument that the veteran's respiratory 
disability is related to herbicide exposure, or exposure to 
Agent Orange, the Board notes that the statutory provision 
specifically covering Agent Orange is 38 U.S.C.A. § 1116. 
During the pendency of the veteran's claim, there was a 
change in this statute. Formerly, Section 1116(a)(3), title 
38, United States Code, provided:

For the purposes of this subsection, a 
veteran who, during active military, 
naval, or air service, served in the 
Republic of Vietnam during the period 
beginning on January 9, 1962, and ending 
on May 7, 1975, and has a disease 
referred to in paragraph (1)(B) of this 
subsection shall be presumed to have been 
exposed during such service to an 
herbicide agent containing dioxin or 2,4- 
dichlorophenoxyacetic acid, and may be 
presumed to have been exposed during such 
service to any other chemical compound in 
an herbicidal agent, unless there is 
affirmative evidence to establish that 
the veteran was not exposed to any such 
agent during that service.

Paragraph (1)(B) of the subsection concerned VA's authority 
to add diseases presumed related to herbicide exposure by 
regulation. Paragraph (2) of the subsection contained a list 
of diseases presumed related to herbicide exposure, including 
certain skin disorders becoming manifest to a degree of 
disability of 10 percent or more within a year after the last 
date on which the veteran performed active military service 
in the Republic of Vietnam during the period beginning 
January 9, 1962, and ending on May 7, 1975. 38 U.S.C.A. § 
1116(a)(2)(E).

In McCartt v.West, 12 Vet. App. 164, the Court, held, in 
essence, that an appellant must submit evidence of exposure 
to Agent Orange during service when there is no evidence that 
the appellant has developed one of the diseases enumerated 
under 38 C.F.R. § 3.309(e).

Changes were made to 38 U.S.C.A. § 1116 by the "Veterans 
Education and Benefits Expansion Act of 2001", Pub. L. No. 
107-103, 115 Stat. 976 (2001). Under the amendment in effect 
since December 27, 2001, the presumption of exposure to 
herbicides is provided to all veterans who served in Vietnam 
during the Vietnam Era. See 38 U.S.C. § 1116(f), as revised.  
In this case, the record shows that the veteran served in the 
Republic of Vietnam between April 1967 and April 1968.  He 
is, therefore, presumed to have been exposed to Agent Orange 
during such service, according to the revised statute.  

The RO apparently did not consider this change in the 
statute; it is not included in a supplemental statement of 
the case. The RO denied service connection, however, on the 
basis that the claimed disability is not one of the 
conditions recognized as a presumptive condition due to 
exposure to herbicides used in Vietnam. This was not changed 
by the amendment. Moreover, as discussed below, the statutory 
amendment is more liberal on its face, but is not dispositive 
in this case. Therefore, the Board concludes that the veteran 
is not prejudiced by its consideration of the statutory 
amendment. Cf. Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses in its decision a question that had 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby).

This change on its face is more liberal than the statute 
previously in effect. Under the facts of the veteran's case, 
however, it is no more favorable. He is presumed to have been 
exposed to herbicide agents based on the fact of his service 
in Vietnam during the specified period. However, that 
presumption is not dispositive of the claim, as the veteran 
does not have a disease or disorder for which a presumption 
of service connection arises. Therefore, the Board finds that 
neither the former or revised law or regulations are more 
favorable to the veteran's claims.

The diseases or disorders that have been positively 
associated with Agent Orange or other herbicide exposure are 
chloracne or other acneform diseases consistent with 
chloracne, porphyria cutanea tarda (PCT), acute and subacute 
peripheral neuropathy, Hodgkin's disease, non-Hodgkin's 
lymphoma, respiratory cancers, prostate cancer, multiple 
myeloma, soft-tissue sarcomas, and Type II diabetes mellitus. 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2003).

The Secretary of VA has formally announced that a presumption 
of service connection based on exposure to herbicide exposure 
in Vietnam is not warranted for certain conditions including 
leukemia or "any . . . condition for which the Secretary has 
not specifically determined a presumption of service 
connection is warranted." See 59 Fed. Reg. 341 (Jan. 4, 
1994); 61 Fed. Reg. 41442 (Aug. 8, 1996).

Service connection can be established if the veteran has 
produced competent medical evidence that current disability 
is related to Agent Orange exposure during active service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In the veteran's case, the existing respiratory conditions -- 
including bronchial asthma and COPD -- are not the type of 
conditions listed under the above-stated provision.  
Additionally, there is no competent medical evidence linking 
the veteran's bronchial asthma with COPD and his presumed 
exposure to Agent Orange.  The objective evidence of record, 
therefore, does not support the veteran's claim to 
entitlement to service connection for bronchial asthma with 
COPD due to exposure to Agent Orange.  

Moreover, although the veteran is competent to describe the 
symptoms he experienced in service, as a layman he has no 
competence to give a medical opinion on diagnosis or etiology 
of his pulmonary condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The weight of the credible evidence demonstrates that the 
veteran's bronchial asthma with COPD began years after 
service, and these conditions were not caused by any incident 
of service.  As the preponderance of the evidence is against 
the claim for service connection, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

2.  TDIU rating prior to September 1999

VA will grant a total rating for compensation purposes based 
on unemployability when the schedular rating is less than 
total and the evidence shows that the appellant is precluded, 
by reason of his service- connected disabilities, from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. 3.340, 3.341, 4.16.  In this case, as a schedular 
rating of 100 percent is supported by the evidence in 
September 1999, but not earlier, as discussed above, the 
Board will consider whether a TDIU rating is appropriate 
prior to the assignment of a 100 percent schedular rating.

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability. If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.

The Court has held that a veteran's advancing age and non- 
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
the claimant in a different position than other veterans with 
the same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

The record reflects that the veteran's sole service-connected 
disability is his PTSD.  Prior to September 1999, it has been 
rated as no more than 30 percent disabling.  Thus, the 
service-connected PTSD does not meet the percentage 
prerequisite provided in 38 C.F.R. 4.16(a) for consideration 
of entitlement to TDIU.  Where these percentage requirements 
are not met, entitlement to the benefits on an extraschedular 
basis may be considered when the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The 
Board does not have the authority to assign an extraschedular 
TDIU rating in the first instance, although appropriate cases 
must be referred to the Director of the VA Compensation and 
Pension Service for such extraschedular consideration.  
Bowling v. Principi, 15 Vet.App. 1 (2001).

In this case, the veteran reported in his January 1997 
application for a TDIU rating that he had last worked full 
time in August 1995 as a boilermaker for a railroad.  He 
reported that he had a high school education and additional 
training in welding. This is consistent with the education 
and employment history reported elsewhere in the claims 
folder.  There are medical opinions to the effect that he is 
unable to continue in his employment as a boilermaker, as he 
is limited by his medical condition to sedentary employment.  
The question, however, before the Board is whether the 
veteran's service-connected disability - PTSD - alone would 
prevent him from securing or following a substantially 
gainful occupation.

In this case, the record does not contain prior to September 
1999 a medical opinion that attributes the veteran's 
unemployment to his service-connected PTSD alone.  Moreover, 
the evidence of the severity of the veteran's PTSD disability 
prior to September 1999 does not support a conclusion that 
the PTSD, alone, would prevent the veteran from securing or 
following a substantially gainful occupation.  As discussed 
above, the veteran had some problems with controlling his 
temper, with his memory, with his family, and with 
depression, but not necessarily to the extent that would 
preclude work.  Thus, the objective evidence of record does 
not support his contentions that he was unable to work due to 
his service-connected PTSD alone prior to September 1999.  
The facts and circumstances do not indicate that the service-
connected condition precluded the veteran from securing or 
following a substantially gainful occupation prior to 
September 1999.  The RO did not err when it did not refer the 
case to the Director of the VA Compensation and Pension 
Service for consideration of a TDIU rating on an 
extraschedular basis under 38 C.F.R. § 4.16(b).  The Board 
therefore concludes that the evidence does not support the 
assignment of a TDIU rating prior to September 1999.


3.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156, 3.159, 
and 3.326.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).   

The Board concludes that VA has fulfilled its re-defined 
notice and duty to assist requirements as they pertain to the 
veteran's claims decided herein.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A; 38 C.F.R. § 3.159 and Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C. § 5103(a), and its implementing regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ 
or RO) decision on a claim for VA benefits.  In this case, 
the initial RO decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  VA believes this decision is 
incorrect as it applies to cases where the initial RO 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error.  

In the present case, regarding the issue of entitlement to 
service connection for bronchial asthma with COPD, a 
substantially complete application was received in November 
1995.  Thereafter, in a rating decision dated in January 1997 
that issue was denied.  Regarding the issue of entitlement to 
TDIU rating, a substantially complete application was 
received in January 1997, and by a rating decision dated in 
April 1997 that issue was denied.  Only after those rating 
actions were promulgated did the AOJ, in October 2003, 
provide notice to the veteran regarding what information and 
evidence was needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to submit any evidence in 
his possession that pertains to the claim. 

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial RO adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, supra.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the veteran to 
overcome.  See Pelegrini, supra.  Similarly, a claimant is 
not compelled under 38 U.S.C. § 5108 to proffer new and 
material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the AOJ or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in October 2003 was 
not given prior to the first RO adjudications of the claims, 
the notice was provided by the RO prior to the transfer and 
certification of the veteran's case back to the Board, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
a Supplemental Statement of the Case was provided to the 
veteran.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Indeed, in December 
2003 the veteran indicated he had was unable to obtain any 
additional records and he wanted VA to review the claim based 
on the evidence of record.  Therefore, notwithstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.  


ORDER

Entitlement to service connection for bronchial asthma and 
COPD is denied.

Entitlement to a TDIU rating prior to September 1999 is 
denied.



	                        
____________________________________________
	MARY GALLAGHER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



